Citation Nr: 0008160	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  96-09 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
postoperative residuals of osteogenic sarcoma of the left 
tibia, and metastatic osteogenic sarcoma of the left lung, 
claimed to have been caused by to radiation exposure in 
service.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from December 1943 to April 
1946.

A May 1948 biopsy revealed a malignant tumor in the distal 
one-third of the veteran's left tibia and, in August, he 
underwent an amputation of the left leg at the knee.  In 
September 1948, he sought service connection for an infection 
in service that he claimed resulted in the amputation, and a 
November 1948 rating decision denied the claim.  December 
1949 chest X-rays revealed a malignant nodule in the left 
lower lung field, which was removed in March 1950.  The 
nodule was found to include cells from the bone tumor and, 
thus, it was determined that the bone cancer had metastasized 
to the lung.

In October 1970, the veteran sought to reopen the claim.  The 
application to reopen was denied by a rating decision later 
that month, the veteran appealed, and the claim was denied by 
the Board of Veterans' Appeals (Board) in July 1972.

In June 1986, the veteran sought service connection for 
malignant tumors of the left tibia and left lung, claimed to 
have been caused by radiation exposure in service.  The claim 
was developed and adjudicated in accord with 38 C.F.R. 
§ 3.311, and a January 1989 rating decision denied service 
connection for postoperative residuals of osteogenic sarcoma 
of the left leg and metastatic osteogenic sarcoma of the left 
lung.  The veteran appealed, and a June 1990 Board decision 
denied the claim.  He appealed the Board decision to the 
United States Court of Veterans Appeals, now the United 
States Court of Appeals for Veterans Claims (Court), and that 
appeal was dismissed for lack of jurisdiction.

In a January 1995 statement, the veteran sought to reopen the 
claim.  In addition, he claimed service connection for skin 
cancer as due to radiation exposure in service and also 
appeared to seek service connection, although this is not 
entirely clear, for arthritis.  A March 1995 rating decision 
denied service connection for squamous cell carcinoma, and 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for bone 
cancer and for bone cancer that had metastasized to the left 
lung.  Thereafter, the RO developed the skin cancer claim in 
accord with 38 C.F.R. § 3.311 and readjudicated that claim.  
Thus, this case came to the Board of Veterans' Appeals 
(Board), in part, from a February 1996 rating decision which 
denied service connection for squamous cell carcinoma claimed 
to have been caused by radiation exposure in service.  In 
February 1996, the veteran submitted additional evidence with 
regard to the bone cancer claim.  Thus, this case also came 
to the Board from a March 1996 rating decision that reopened, 
and then denied, the claim for postoperative residuals of 
osteogenic sarcoma of the left leg and metastatic osteogenic 
sarcoma of the left lung.

In a February 1998 decision, the Board denied the skin cancer 
claim on the merits, and determined that new and material 
evidence had not been submitted to reopen the bone cancer 
claim.  The veteran appealed the Board decision to the Court 
and, in July 1999, the veteran's representative and the VA 
General Counsel jointly moved the Court to affirm the Board 
decision on the skin cancer claim and to vacate the Board 
decision on the bone cancer claim.  In a July 1999 order, the 
Court dismissed the appeal as to the skin cancer claim, 
vacated the Board decision on the bone cancer claim, and 
remanded the case to the Board for further proceedings.

As indicated above, the veteran, in his January 1995 
statement, indicated that he currently had arthritis.  It is 
not entirely clear that he intended that reference to be a 
service-connection claim.  If so, it is an informal claim, 
and the RO should proceed in accord with 38 C.F.R. § 3.155.


FINDINGS OF FACT

1.  A June 1990 Board decision denied the claim for service 
connection for postoperative residuals of osteogenic sarcoma 
of the left tibia, and metastatic osteogenic sarcoma of the 
left lung, claimed to have been caused by radiation exposure 
in service.  That was a final decision, and the veteran was 
notified of it and advised of his right to appeal by 
correspondence later that month.  He appealed the decision, 
but the appeal was dismissed for lack of jurisdiction.

2.  Evidence submitted since the June 1990 Board decision is 
new and material.

3.  When only that evidence which is favorable to the claim 
is considered, the claim is plausible under the law and is 
well grounded.

4.  The duty to assist the veteran, in gathering evidence 
pertaining to the claim, has been satisfied.

5.  When all of the evidence of record is considered, the 
preponderance of the evidence is against the claim.



CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1990 Board decision is 
new and material, and the claim for service connection for 
postoperative residuals of osteogenic sarcoma of the left 
tibia, and metastatic osteogenic sarcoma of the left lung, is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7104, (West 1991 & 
Supp.); 38 C.F.R. §§ 3.103(f), 3.156(a) (1999).

2.  The claim for service connection for postoperative 
residuals of osteogenic sarcoma of the left tibia and 
metastatic osteogenic sarcoma of the left lung is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Osteogenic sarcoma of the left tibia, and metastatic 
osteogenic sarcoma of the left lung, were not caused by 
radiation exposure in service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.303, 3.311 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records did not reflect 
symptoms of a leg disorder but, after complaints of pain and 
swelling of the left lower leg in April 1948, surgery and 
biopsy in May revealed osteogenic sarcoma of the distal left 
tibia.  A January 1949 VA hospital summary reported an August 
1948 above-the-knee amputation of the left leg.  In a 
November 1948 rating decision, confirmed by a rating decision 
in February 1949, service connection for bone cancer, treated 
by amputation of the left leg, was denied.

Studies at that time did not show tumors elsewhere in the 
body, but routine chest
X-rays in December 1949 suggested metastatic disease in the 
left lung.  A March 1950 thoracotomy revealed metastatic 
osteogenic sarcoma of the left lung, and the lower lobe was 
resected.  Thereafter, the veteran was followed medically, 
and additional metastatic disease did not appear, nor has it 
appeared to date.

In September and October 1970 letters, Walter Dively, M.D., 
and James Proffitt, M.D., respectively, reviewed the 
veteran's relevant medical history and opined that it was 
reasonable to believe that the osteogenic sarcoma, first 
manifested in April 1948, was present when the veteran was 
separated from service in April 1946.

An October 1970 rating decision continued to deny service 
connection for osteogenic sarcoma.

The veteran perfected an appeal from that decision and, in 
March 1971, testified before a section of the Board at a 
Central Office hearing.  There he reported that, in service, 
he had a ringworm infection of the left ankle that lasted 
about three weeks.  He said, however, that the ringworm 
infection was not the same as the swelling of his left lower 
leg that was ultimately diagnosed as cancer.  That swelling 
persisted for several months, though he could not remember 
exactly how long, before he sought medical attention.  The 
chairman of the panel indicated that the medical evidence 
would be gathered and an opinion as to the date of onset of 
the veteran's osteogenic sarcoma would be solicited from the 
Armed Forces Institute of Pathology (AFIP).

In a March 1971 letter, R.G. Bolen reported that he hired the 
veteran in March 1948 and that the veteran was bothered by 
his left leg at the time.  In a March 1971 letter, the 
veteran's mother reported that her son's left leg began to 
swell shortly after his return from service in 1946, but she 
could not be more specific regarding the date of onset of the 
symptoms.  In an April 1971 letter, Thomas Stanfield, M.D., 
elsewhere identified as the veteran's family physician, 
reported that he saw the veteran some time between March 1947 
and December 1950 and, following suspicious X-rays, referred 
him to an orthopedic surgeon who diagnosed some type of 
tumor.

After further development, including obtaining slides, tissue 
blocks, and additional reports, the evidence was submitted to 
the AFIP.  In an April 1972 report, the AFIP noted that, at 
the time of the May 1948 biopsy, the osteolytic lesion was 4 
cm long, and had thinned the tibial cortex to some extent; by 
August, the lesion was 9 cm long, and only the posterior one-
third of the tibial cortex remained; at the time of the 
amputation later in August, the lesion was 11 cm long and 6 
cm in diameter.  Thus, the lesion had more than doubled in 
volume in three months.  It was therefore not a slow-growing 
tumor, although its metastasis two years later in the lung 
might have suggested otherwise.  As to a date of onset based 
on the available information, the AFIP report indicated that 
extrapolation to a date in late 1947 was inescapable, but 
extrapolation to an earlier date would be based only on pure 
conjecture.

In a July 1972 Board decision, service connection was denied 
for amputation of the veteran's left leg due to osteogenic 
sarcoma of the tibia.

In June 1986, the veteran filed a claim for service 
connection for cancer of the left leg and left lung, claimed 
as secondary to radiation exposure in service, and the RO 
undertook development of the claim on that basis.  In August 
1986 and January 1987 responses to queries from the RO, the 
veteran reported that he did not participate in nuclear tests 
but was assigned to the USS Presque Isle, which was ordered 
to Hiroshima after the atomic bomb was dropped.  There he was 
detailed to the occupation force, where he said he pulled 
guard duty during the day and returned to the ship at night.  
He stated he was not issued a film badge, because the effects 
of radiation were unknown, but he had no doubt that he was 
exposed to radiation in Hiroshima.  A few months after his 
April 1946 discharge, his left ankle began to swell.

In a March 1988 response to repeated queries from the RO, the 
Defense Nuclear Agency reported that military records 
confirmed that the veteran was assigned to the USS Presque 
Isle, that the ship operated in the areas of Wakayama and 
Nagoya, Japan, in October 1945, and that the veteran could 
have gone ashore and visited Hiroshima or Nagasaki but such 
visits could neither be confirmed nor denied.  Citing 
RADIATION DOSE RECONSTRUCTION US OCCUPATION FORCES IN HIROSHIMA AND 
NAGASAKI, JAPAN, 1945-1946, and using all possible worst-case 
assumptions, the maximum radiation dose that might have been 
received by a member of the occupation forces during the 
entire duration of the occupation (September 1945 to March 
1946 at Hiroshima and September 1945 to June 1946 at 
Nagasaki) was less than one rem.

In an April 1988 statement, the veteran reported that friends 
who worked in the nuclear field had conducted some research 
for him in the literature.  He enclosed portions of technical 
articles on the somatic effects of radiation.  He said that 
the conclusion was that radiation at Hiroshima was different 
from that at Nagasaki, that it would induce bone and lung 
cancer, that he was exposed to that radiation, and that it 
could have amounted to hundreds of rads within minutes.

In an August 1988 letter, the Defense Nuclear Agency reported 
that, on 5 March 1946, the veteran was transferred from the 
USS Presque Isle to a ship that operated thereafter in Pearl 
Harbor and San Francisco.

The veteran's claims file was referred to VA's Under 
Secretary for Benefits who, in September 1988, requested an 
opinion from the VA Chief Medical Director (CMD) regarding 
the likelihood that the veteran's osteogenic sarcoma resulted 
from exposure to radiation in service.  In a November 1988 
response, the Director of the Radiology Service reported for 
the CMD that, in view of the veteran's age at the time of 
exposure (20 years), the size of the dose (1 rem), the tissue 
involved (bone) and its vulnerability to radiation 
(relatively resistant), and the amount of time between 
exposure and manifestation of the disease, it was unlikely 
that the veteran's cancer was caused by exposure to radiation 
in service.  In a December 1988 letter to the RO, the 
Director of Compensation and Pension Service opined that, 
based upon a review of the claims file and the opinion of the 
Chief Medical Director, there was no reasonable possibility 
that the veteran's cancer was the result of exposure to 
radiation in service.  In a January 1989 rating decision, 
after noting that the veteran's cancers were not included in 
the list of those for which presumptive service connection 
could be established pursuant to what is now 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d), service connection was 
denied pursuant to 38 C.F.R. § 3.311 for postoperative 
residuals of osteogenic sarcoma of the left tibia, and 
metastatic osteogenic sarcoma of the left lung, claimed to 
have been caused by radiation exposure in service.

At an August 1989 hearing at the RO, the veteran testified 
that he was assigned to a ship that was ordered to Japan in 
late September or early October and was stationed between 
Hiroshima and Nagasaki.  They had duty on shore during the 
day, returned to the ship at night, and ate the food and 
drank the water.  He left the area in March 1946 for 
separation from service.  He had ringworm on his left ankle 
before going to Japan, but had not injured his leg, and he 
had no family history of similar disease.  His left ankle 
began to swell some time in 1947, but there was no pain 
associated with the swelling.

As previously noted, a June 1990 Board decision denied 
service connection for postoperative residuals of osteogenic 
sarcoma of the left tibia, and metastatic osteogenic sarcoma 
of the left lung, claimed to have been caused by radiation 
exposure in service.  The veteran appealed the June 1990 
Board decision to the Court in February 1991.  However, 
38 U.S.C.A. § 7266 provides that an appeal to the Court must 
be filed with the Court within 120 days of the Board's 
decision, so an April 1991 order of the Court dismissed that 
appeal for lack of jurisdiction.

In a September 1992 letter, Ronald Chitty reported that he 
was assigned to the USS Presque Isle in September 1945 while 
the ship was docked at Yokosuka, Japan.  They remained there 
for a couple of months and the crew had shore duty and 
liberty during which most of them visited Yokohama and Tokyo.  
In November, the ship visited several other ports and docked 
at Otaru where the crew again had shore duty.  In February, 
the ship returned to Yokosuka and the quartermaster told them 
they were passing near Hiroshima and Nagasaki.

In a November 1992 letter, David Upton, who served on, and 
subsequently commanded, the USS Presque Isle, reported that 
they were preparing for the invasion of Japan when the atomic 
bomb was dropped on 9 August 1945.  They were ordered to 
Japan and were the first US vessel to arrive in the port of 
Aomori.  Later, they were sent to Hokkaido and, in December, 
to Yokohama where they remained until February 1946 when they 
were sent to Pearl Harbor.  He thought the veteran was 
transferred to another ship at Pearl Harbor.

In June 1993, the veteran sought to reopen his claim.

In a February 1996 letter, George Rosenberg, M.D., asserted 
that the veteran was exposed to radiation in Japan in 1945 
and 1946.  He knew that the veteran's left leg was amputated 
in 1948 due to bone sarcoma, that the bone sarcoma 
metastasized to the left lung, and that a left lung lobectomy 
was performed in 1950.  He opined that "the radiation 
exposure in 1945 and 1946 is well within the time frame to 
produce the bone cancer found clinically in 1948."

In a March 1996 rating decision, the letter from Dr. 
Rosenberg was found to be new and material evidence, and the 
RO reopened the veteran's claim for service connection for 
postoperative residuals of osteogenic sarcoma of the left 
tibia, and metastatic osteogenic sarcoma of the left lung, 
claimed to have been caused by radiation exposure in service.  
After reviewing all of the evidence, both old and new, the 
claim was denied.

In a November 1997 Written Brief Presentation, the veteran's 
representative cited the November 1988 letter from the 
Director of the VA Radiology Service, in which the Director 
opined that it was unlikely that the veteran's osteogenic 
sarcoma was attributable to radiation exposure in service, 
and the February 1996 letter from Dr. Rosenberg, in which the 
doctor opined that radiation exposure in 1945 and 1946 was 
well within the time frame to cause bone cancer in 1948, and 
contended that the two letters presented a conflict of 
medical evidence which warranted VA's obtaining a third 
opinion on the matter.

In October 1999, the Board received a copy of Dr. Rosenberg's 
previous letter, bearing his handwritten notation stating 
that he was talking to and examining the veteran, and was 
reiterating the opinion he provided in February 1996.

In December 1999 correspondence, the Board advised the 
veteran that he could submit additional evidence or argument.  
He indicated, however, in a statement received in March 2000, 
that he had no additional evidence to submit.

Analysis

In the June 1990 Board decision, service connection was 
denied for postoperative residuals of osteogenic sarcoma of 
the left tibia, and metastatic osteogenic sarcoma of the left 
lung, claimed to have been caused by radiation exposure in 
service.  That was a final decision and it is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7104(a).  
In order to reopen his claim, the veteran must present new 
and material evidence with respect thereto.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a).

In June 1993, the veteran sought to reopen the claim.  
Applications to reopen previously disallowed claims require a 
three-part analysis.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); Winters v. West, 12 Vet.App. 203 (1999) (en banc).  
First, adjudicators must determine whether the evidence 
presented since the last disallowance of the claim is new and 
material, as defined by 38 C.F.R. § 3.156(a).  Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  Second, if the evidence 
presented since the last disallowance is found to be new and 
material then, upon reopening the claim, adjudicators must 
determine whether, based upon all the evidence of record, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) and 
caselaw.  Elkins, supra, at 213, citing Epps v. Brown, 
9 Vet.App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S. Ct. 2348, 141 L.Ed.2d 718 (1998); and Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table).  Third, if the claim is found to be well 
grounded then, pursuant to 38 U.S.C.A. § 5107(a), VA has a 
duty to assist the claimant in developing evidence pertaining 
to the claim; however, if that duty has been met, the merits 
of the claim may be addressed.  Elkins, supra, at 219.

With regard to the determination that evidence is, or is not, 
new and material, evidence is new if it bears directly and 
substantially upon the specific matter under consideration, 
if it was not previously considered, and if it is not merely 
duplicative or cumulative of evidence that was considered 
when the claim was previously denied; new evidence is 
material if it is so significant that it must be considered 
in order to fairly decide the merits of the claim.  Hodge, 
supra; 38 C.F.R. § 3.156(a).  In addition, the credibility of 
evidence is presumed for the limited purpose of determining 
whether it is new and material.  Justus v. Principi, 3 
Vet.App. 510 (1992).  However, opinion evidence is not 
material unless proffered by one competent to do so.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Here, evidence submitted since the June 1990 Board decision 
includes September and November 1992 letters from two of the 
veteran's former comrades and the February 1996 letter from 
Dr. Rosenberg.

The two letters from former servicemen are new evidence, in 
the sense that they have not been previously considered.  In 
addition, they are quite informative, more so than the brief 
extract from the movement report of the USS Presque Isle 
submitted by the Defense Nuclear Agency in March 1988.  It is 
noteworthy that neither of the former servicemen reported 
duty in Hiroshima or Nagasaki.  In fact, the only mention of 
those cities was in the letter from Ronald Chitty, who said 
that the quartermaster told them their ship was passing near 
Hiroshima and Nagasaki.  However, the location of the 
veteran's service in Japan was never at issue.  Since his 
absence from Hiroshima and Nagasaki was not proved by service 
department records, his presence there was conceded, see 
38 C.F.R. § 3.311(a)(4)(i), and his claim was developed along 
those lines prior to the June 1990 Board decision.  Since the 
letters show only the veteran's presence in Japan between 
September 1945 and February 1946, a fact previously conceded, 
they are not so significant that they must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Chitty and Upton letters, while new, do not constitute 
material evidence.

The February 1996 letter from Dr. Rosenberg was not 
previously considered, it is the only medical evidence in the 
file to suggest a relationship between radiation exposure in 
service and the veteran's osteogenic cancer, and it is new 
evidence.  The RO determined that the letter constituted new 
and material evidence and reopened the claim.  In our 
February 1998 decision, we disagreed with that assessment by 
the RO and determined that the letter, while new, was not 
material.  Our decision was based on the Court's 
interpretation of "material evidence" expressed in Colvin 
v. Derwinski, 1 Vet.App. 171 (1991).  That interpretation 
required, for a finding that new evidence was material, that 
it be likely to change the outcome of the case.  We found 
that Dr. Rosenberg's letter was unlikely to change the 
outcome of the case and concluded, therefore, that it was not 
material.

According to the Hodge decision, new evidence, in order to be 
material, need not be likely to change the outcome of the 
case, it need only be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Since the letter from Dr. Rosenberg is, as we said above, the 
only medical evidence in the file to suggest a relationship 
between radiation exposure in service and the veteran's 
osteogenic cancer, we find that it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim, and conclude, therefore, that it is material.

Having decided that new and material evidence has been 
submitted since the June 1990 Board decision, we turn now to 
the question of whether the claim is well grounded.

A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs has the burden to submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded; then, 
if that burden is met, the Secretary has the duty to assist 
the claimant in developing additional evidence pertaining to 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If that burden is not met, the statutory duty to 
assist pursuant to 38 U.S.C.A. § 5107(a) does not attach.  
See Morton v. West, 12 Vet.App. 477, 480-1 (1999), citing 
Grivois v. Brown, 6 Vet.App. 136, 139 (1994); Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature, 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.   Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between service and the current 
disability.  See Winters at 207-209; Epps, Caluza, supra.

At this threshold stage of the adjudication process, where we 
must determine whether a claim is well grounded, we consider 
only that evidence favorable to the claim.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).  Accordingly, on the basis of 
the evidence favorable to the claim, we find that the claim 
is possible and, thus, well grounded.  In addition, we find 
that the veteran has no additional evidence to present, and 
that the section 5107 duty to assist him in gathering 
evidence pertaining to the claim has been satisfied.

Now we must determine whether a preponderance of the evidence 
supports the claim or whether all of the evidence is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  In making the above 
determination, it is the responsibility of the Board to weigh 
the evidence and decide where to give credit and where to 
withhold the same and, in so doing, we may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet.App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet.App. 429, 433 (1995).  
That responsibility is particularly onerous where, as here, 
medical opinions diverge.  At the same time, we are mindful 
that we cannot make our own independent medical 
determinations and that we must have plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Colvin v. Derwinski, 1 Vet.App. 171 (1991).

The case turns, as indicated above, on the evidence from Dr. 
Rosenberg.  However, a diagnosis or opinion by a medical 
professional is not conclusive, it is not entitled to 
absolute deference, and the Court of Appeals for Veterans 
Claims has provided guidance for weighing medical evidence.  
A medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet.App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet.App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).   
A postservice reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet.App. 109, 112 
(1999).  Finally, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet.App. 177, 180 (1995).

In his letter, Dr. Rosenberg merely indicated that he was 
aware of some of the veteran's medical history, and then 
rendered his opinion that bone cancer three years after 
exposure to radiation could be attributable to that radiation 
exposure.  He did not say he was the veteran's treating 
physician, though he said, in his annotation to a copy of his 
February 1996 letter, that he had examined him, or that he 
knew how long the veteran was in Japan, or that he knew the 
amount of radiation to which the veteran was exposed or the 
duration of the exposure, or that he had any particular 
training or expertise in oncology or the relationship between 
cancer and radiation.  The issue here is not credibility of 
evidence or the presumption of credibility enjoyed by new 
evidence.  Justus, supra.  The issue is the basis for 
Dr. Rosenberg's opinion and the weight it should be accorded.

After the veteran's radiation-related claim arose in 1986, it 
was extensively developed by the RO.  Evidence was obtained 
concerning movements of the veteran's ship, the duration of 
his service in Japan, the maximum possible dose of radiation 
he received assuming he served in Hiroshima or Nagasaki, and 
the nature of his cancer.  All of that evidence was then 
reviewed by the Director of the VA Radiology Service, who 
expressed the opinion that it was unlikely that the veteran's 
osteogenic sarcoma was caused by the radiation to which he 
might have been exposed in service.  The evidence was then 
reviewed by the Director of the VA Compensation and Pension 
Service, by the RO, and by the Board.  In short, the opinions 
and decisions previously rendered, through and including the 
June 1990 Board decision, were informed ones.

As described above, Dr. Rosenberg's letter made no reference 
of any kind to the extensive research and evidentiary 
materials that were considered by the VA Under Secretaries 
for Benefits and Health, the RO, and the Board.  He simply 
stated his belief, without elaboration, that the veteran's 
bone cancer was found within a time frame (the duration of 
which he did not specify) following the veteran's claimed in-
service radiation exposure (the extent of which he did not 
address).  Based upon the record presented, we conclude that 
Dr. Rosenberg's letter does not create such a conflict of 
evidence as to require an additional medical opinion, because 
his opinion is outweighed by that of the Director of the VA 
Radiology Service.

In view of the foregoing, the Board holds that new and 
material evidence has been submitted to reopen a claim for 
service connection for postoperative residuals of osteogenic 
sarcoma of the left tibia and metastatic osteogenic sarcoma 
of the left lung, the claim is reopened, and the claim is 
well grounded.  However, we hold that the preponderance of 
the evidence is against the claim.


ORDER

Service connection for postoperative residuals of osteogenic 
sarcoma of the left tibia, and metastatic osteogenic sarcoma 
of the left lung, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

